UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1335



CHARLOTTE LAWSON,

                                             Plaintiff - Appellant,

          versus


LOYOLA COLLEGE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-2668-S)


Submitted:   June 15, 2000                  Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Charlotte Lawson, Appellant Pro Se.     Thomas Christopher Dame,
GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlotte Lawson appeals the district court’s order dismissing

her employment discrimination complaint. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to proceed on appeal in forma pauperis

and dismiss on the reasoning of the district court.   See Lawson v.

Loyola College, No. CA-99-2668-S (D. Md. Feb. 11, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2